DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites, “the fluid filtration assembly comprising a plurality of passive blocking members”. The claim has been amended to depend from claim 25 which recites, “the bow body on the first collar comprises a plurality of passive blocking members”. It is unclear if applicant is reciting additional passive blocking members in claim 30 or if applicant is referring to the already recited passive blocking members. Additionally, the recitation in the last line of claim 30 of, “the passive blocking members” is unclear because there are two “plurality of passive blocking members” recited. For examination purposes, starting in line 3, the claim is assumed to recite, “…variably spaced the plurality of passive blocking members are angularly spaced…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 and 22-28 and 30-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downs et al. US 2014/0305858.

	Claim 18, Downs teaches a fluid filtration assembly that extends along a main axis and comprises a bowl body (202) and a head body (204), the bowl body and the head body respectively comprise, circumferentially, a first collar and a second collar shaped to mutually engage by a reciprocal action of roto-translation, the bowl body has a filtration chamber accessible through an access mouth peripherally delimited by the first collar, the head boy has the second collar at least one slot (210) facing radially inwards and parallel to the main axis laterally delimited by slot edges having an axial extension, the fluid filtration assembly further comprises a filter cartridge (100) extending around a cartridge axis and comprises: a filter medium (103) housed in the 

    PNG
    media_image1.png
    566
    615
    media_image1.png
    Greyscale


	Claim 33, Downs teaches a method of assembly of the fluid filtration assembly of claim 18 comprising the steps of: axially inserting the filter cartridge in the bowl body until the blocking tooth of the filter cartridge snap locks to the bowl body obtaining the filtration group, performing mutual roto-translation between the filtration group and the head body so that the head body engages with the bowl body and the anti-rotation element is housed in the slot (fig. 1-11, paragraph 24-34).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. US 2014/0305858.

Downs teaches the assembly of claim 20 but does not teach the passive blocking member comprises two blocking cavities and the active blocking member comprises two blocking teeth. The recitation of two blocking cavities and teeth is merely a recitation of In re Dailey, 149 USPQ 47 (1966).

Response to Arguments
Applicant's arguments filed1/27/22 have been fully considered but they are not persuasive.
Applicant argues that Downs teaches a connection that requires a roto-translation action for coupling and the claimed invention has a snap engagement which allows the cartridge to be fastened through insertion only along the axial direction. The prior art to Downs teaches the structures recited in the claims as detailed in the rejection above. Applicant’s statement of the cartridge being fastened through insertion only along the axial direction is not commensurate in scope to the claim language as the structures recited in the claims do not require only this type of connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778